         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CASSIDY BROTHERS REAL ESTATE                  )       Civil Action No.
DEVELOPMENT COMPANY,                          )
TERRANCE L. CASSIDY, SR. and                  )
HELEN CASSIDY,                                )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )
                                              )
SCOTT TOWNSHIP                                )
and WILLIAM WELLS, in his official            )
and individual capacity,                      )       Jury Trial Demanded.
                                              )
       Defendants.                            )       Electronically Filed.

                              COMPLAINT IN A CIVIL ACTION

       COME NOW, the Plaintiffs, CASSIDY BROTHERS REAL ESTATE DEVELOPMENT

COMPANY, TERRANCE L. CASSIDY, SR. and HELEN CASSIDY, by and through their

attorneys, LAW OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO

A. TERZIGNI, ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and hereby file this

Complaint in a Civil Action averring as follows:

                                 JURISDICTION AND VENUE

1.     This is an action for the redress of grievances and in vindication of various civil rights

guaranteed to the Plaintiffs under the Constitution of the United States and the laws enacted in

furtherance thereof, including 42 U.S.C. § 1983.

2.     This action is brought against the Defendants for violating Plaintiffs’ rights under the

First and Fourteenth Amendment of the United States Constitution and 42 U.S.C. § 1983.

3.     Jurisdiction is founded on 28 U.S.C. § 1331 and 1343(3). Supplemental jurisdiction over

Plaintiffs’ state law claims is also proper pursuant to 28 U.S.C.A. § 1367.



                                                  1
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 2 of 17




4.     Venue is proper as all claims set forth herein arose in the Western District of

Pennsylvania and the Plaintiffs are located in the Western District of Pennsylvania.

                                             PARTIES

5.     Plaintiff, Cassidy Brothers Real Estate Development Company (“Company”), is a

Pennsylvania limited liability company with a registered address of 603 Lindsay Road, Carnegie,

Pennsylvania 15106.

6.     Plaintiff, Terrance L. Cassidy, Sr. (“T. Cassidy”), is an adult individual residing in

Allegheny County, Pennsylvania. Plaintiff T. Cassidy is the owner of Plaintiff Company and the

brother-in-law of Plaintiff Helen Cassidy.

7.     Plaintiff, Helen Cassidy (“H. Cassidy”), is an adult individual residing in Allegheny

County, Pennsylvania. Plaintiff H. Cassidy is the sister-in-law of Plaintiff T. Cassidy.

8.     Defendant, Scott Township (“Township”), is a Pennsylvania municipal corporation with

administrative offices located at 301 Lindsay Road, Scott Township, Pennsylvania 15106. At all

times relevant to this Complaint, Defendant Township acted by and through its officials,

including, but not limited to, Defendant William Wells.

9.     Defendant, William Wells (“Wells”), is an adult individual. Plaintiffs believe, and

therefore aver, that Defendant Wells is a resident of Allegheny County, Pennsylvania. At all

times relevant to this complaint, Defendant Wells was employed by Defendant Township as

commissioner, purporting to act within the full scope and authority of his office. In his capacity

as commissioner, Defendant Wells purported to act as a decision-maker for Defendant

Township.

10.    The actions of Defendant Wells described herein are part of an unlawful pattern and

course of conduct intended to harm the Plaintiffs. All of the acts described below were



                                                 2
            Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 3 of 17




committed by Defendant Wells with reckless disregard and/or deliberate indifference to the

constitutional rights of the Plaintiffs, and they were done under the color and pretense of the law.

As a direct and proximate result thereof, Defendants violated the Plaintiffs’ constitutional rights,

as described herein.

                                      FACTUAL ALLEGATIONS

11.        Plaintiff T. Cassidy is a permanently disabled individual due to injuries he has sustained

including, but not limited to, a spinal cord injury.

12.        For the past nine (9) years, Plaintiff T. Cassidy has suffered from ongoing harassment by

Defendant Township and/or Defendant Wells in his capacity as commissioner for Defendant

Township.

13.        From about 2011 to 2018, Plaintiff T. Cassidy received excessive and unnecessary

notices of code violations from Defendant Township regarding a property that was part of his

parent’s estate and located in Defendant Township. Plaintiff T. Cassidy purchased this property

in or about 2017.

14.        At that time, multiple employees of Defendant Township informed Plaintiff T. Cassidy

that Defendant Wells, in his capacity as commissioner for Defendant Township, had instructed

them to issue these excessive notices of code violations and/or dictated the language within these

letters.

15.        Plaintiffs believe, and therefore aver, that other similarly situated individuals were not

subjected to such excessive and unnecessary notices of code violations as to which Plaintiff T.

Cassidy was subjected by Defendants Township and/or Defendant Wells. No rational basis

exists for this difference in treatment.




                                                     3
           Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 4 of 17




16.     Plaintiffs believe, and therefore aver, that Defendant Wells and/or Defendant Township’s

harassment of Plaintiff T. Cassidy is a direct and proximate result of Plaintiff T. Cassidy’s

disability.

17.     Despite Defendant Wells’ actual knowledge of Plaintiff T. Cassidy’s disability,

Defendant Wells has made statements to individuals in the community on multiple occasions that

Plaintiff T. Cassidy is not disabled. These statements were, and are, materially false.

18.     Defendant Wells has also communicated his animosity toward Plaintiff T. Cassidy and/or

Plaintiff T. Cassidy’s disability to multiple members of the community, including, but not

limited to, making statements such he “wishes [Plaintiff T. Cassidy] would die.”

19.     In or about 2018, Plaintiff T. Cassidy incorporated Plaintiff Company.

20.     In or about May of 2018, the residence located on Plaintiff H. Cassidy and Patrick

Cassidy’s property in Defendant Township was destroyed due to a fire.

21.     Patrick Cassidy was the husband of Plaintiff H. Cassidy and brother of Plaintiff T.

Cassidy.

22.     Shortly thereafter, Plaintiff H. Cassidy and Patrick Cassidy contracted Plaintiff Company

to demolish the remaining structure and build their home on this property.

23.     On or about June of 2018, Plaintiff Terrance Cassidy, in his capacity as an owner of

Plaintiff Company, applied for a permit with Defendant Township to demolish the remaining

structure on Plaintiff H. Cassidy and Patrick Cassidy’s property.

24.     Defendant Township did not issue a permit to demolish the structure for approximately

four (4) to six (6) weeks.

25.     Plaintiffs believe, and therefore aver, that other similarly situated companies and/or

property owners were granted demolition permits by Defendant Township in significantly



                                                 4
          Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 5 of 17




shorter amounts of time than the amount of time in which the Plaintiffs were subjected. No

rational basis exists for this difference in treatment.

26.     Furthermore, Plaintiffs believe, and therefore aver, that Defendant Wells, in his capacity

as commissioner for Defendant Township, intentionally interfered with the issuance of a

demolition permit to Plaintiff Company as a direct and proximate result of Defendant Wells’

animosity toward Plaintiff T. Cassidy and/or Plaintiff T. Cassidy’s disability, as more fully

described hereinbefore above.

27.     Plaintiffs believe, and therefore aver, that Plaintiff T. Cassidy, as an owner of Plaintiff

Company, was denied access to a demolition permit by Defendant Township and/or Wells as a

direct and proximate result of his disability.

28.     Plaintiffs also believe, and therefore aver, that a demolition permit was not timely issued

by Defendant Township and/or Defendant Wells for Plaintiff H. Cassidy’s property in retaliation

for Plaintiff H. Cassidy’s familial association with Plaintiff T. Cassidy.

29.     In or about June of 2018, Plaintiff Terrance Cassidy, in his capacity as an owner of

Plaintiff Company, applied for a permit with Defendant Township to construct a new home on

Plaintiff H. Cassidy and Patrick Cassidy’s property.

30.     At or around this time, Plaintiff Company entered into several business relationships

involving the build on the property, including, but not limited to, contracting agreements with

Christian Miele to perform electrical work on the property and Frank Hutchison to install the

heating, ventilation, and air conditioning system.

31.     Defendants Township and Wells were aware of these business relationships, as Plaintiff

T. Cassidy, in his capacity as owner of Plaintiff Company, communicated this information to

several of Defendant Township’s employees.



                                                   5
          Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 6 of 17




32.     Shortly thereafter, Defendant Wells made false allegations to Defendant Township’s

manager that Plaintiff T. Cassidy as an individual, and not Defendant Company, was executing

the build on Plaintiff H. Cassidy and Patrick Cassidy’s property and that Plaintiff T. Cassidy did

not have the proper insurance for the demolition and/or building. These allegations were, and

are, materially false.

33.     Defendant Wells knew that these allegations were materially false, as Plaintiff T. Cassidy

had presented Plaintiff Company’s insurance information to Defendant Wells prior to his false

allegations.

34.     In or about August of 2018, Defendants Township and/or Wells required Patrick Cassidy

to sign a contract with Defendant Township that included a timeline for when a structure was to

be built on the property on Patrick Cassidy and Plaintiff H.’s property before Defendant

Township would issue a building permit for Plaintiff Company to build.

35.     Plaintiffs believe, and therefore aver, that other similarly situated companies and/or

property owners were not required to sign contracts with Defendant Township in order to receive

building permits. No rational basis exists for this difference in treatment.

36.     Defendant Township did not issue a permit to allow Plaintiff Company to construct a new

structure on the property until in or about September of 2018.

37.     Plaintiffs believe, and therefore aver, that other similarly situated companies and/or

property owners were granted building permits by Defendant Township in significantly shorter

amounts of time than the amount of time in which the Plaintiffs were subjected. No rational basis

exists for this difference in treatment.

38.     Furthermore, Plaintiffs believe, and therefore aver, that Defendant Wells, in his capacity

as commissioner for Defendant Township, intentionally interfered with the issuance of a building



                                                 6
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 7 of 17




permit to Plaintiff Company as a direct and proximate result of Defendant Wells’ animosity

toward Plaintiff T. Cassidy and/or Plaintiff T. Cassidy’s disability, as more fully described

hereinbefore above.

39.    Plaintiffs believe, and therefore aver, that Plaintiff T. Cassidy, as an owner of Plaintiff

Company, was denied access to a building permit by Defendant Township and/or Wells as a

direct and proximate result of his disability.

40.    Plaintiffs also believe, and therefore aver, that a building permit was not timely issued by

Defendant Township and/or Defendant Wells for Plaintiff H. Cassidy’s property in retaliation for

Plaintiff H. Cassidy’s familial association with Plaintiff T. Cassidy.

41.    As a direct and proximate result of the actions of Defendant Wells and Township, as

more fully described hereinbefore above, Plaintiffs were unable to construct a new home on the

property in 2018 and suffered significant financial losses.

42.    Plaintiffs believe, and therefore aver, that Defendant Wells’ actions, as more fully

described hereinbefore above, were taken in order to intentionally interfere with Plaintiff

Company’s business relationships, described more fully at Paragraph 22 and 30.

43.    As a direct and proximate result of the Defendant Wells’ actions, as more fully described

hereinbefore above, Plaintiff Company’s aforementioned business relationships were adversely

affected, as Plaintiffs were unable to construct a new home.

44.    Patrick Cassidy passed away on or about November 24, 2018.

45.    In or about May of 2019, Defendant Township began citing Plaintiff H. Cassidy for an

unsafe structure on her property, as more fully described hereinbefore above.

46.    At that time, there were no structures on Plaintiff H. Cassidy’s property.




                                                 7
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 8 of 17




47.    Thereafter, Plaintiff H. Cassidy received letters from Defendant Township threatening

legal action because no structure was built on the property, in violation of the contract, as

described hereinbefore above at Paragraph 34.

48.    Plaintiffs believe, and therefore aver, that Plaintiff H. Cassidy received these letters

and/or citations in retaliation for her familial association with Plaintiff T. Cassidy.

49.    In or about May of 2019, Plaintiff H. Cassidy gave Plaintiff T. Cassidy power of attorney

to represent her in matters concerning the property, as described hereinbefore above.

50.    Plaintiff T. Cassidy appeared in magistrate court approximately nine (9) times from May

to October of 2019 as a direct and proximate result of the letters and/or citations issued to

Plaintiff H. Cassidy for the non-existent structure on her property, as more fully described

hereinbefore above.

51.    As a direct and proximate result of the actions of Defendant Township and/or Defendant

Wells, Plaintiffs have suffered significant financial loss and emotional distress.

                                             COUNT I:

                 PLAINTIFFS COMPANY and H. CASSIDY v. DEFENDANTS

              VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
        SPECIFICALLY, 42 U.S.C. §1983 AND THE FOURTEENTH AMENDMENT
                    OF THE UNITED STATES CONSTITUTION

                            EQUAL PROTECTION – CLASS OF ONE

52.    Plaintiffs incorporate by reference Paragraphs 1 through 51 as though fully set forth a

length herein.

53.    As more fully described hereinbefore above, Defendant Township and/or Wells refused

to issue demolition and building permits for Plaintiff H. Cassidy’s property to Defendant

Company for a significant amount of time.



                                                  8
            Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 9 of 17




54.    Plaintiffs believe, and therefore aver, that other similarly situated companies and/or

property owners were granted demolition and/or building permits by Defendant Township in

significantly shorter amounts of time than the amount of time in which the Plaintiffs were

subjected.

55.    There was, and is, no rational basis for the difference in treatment between the Plaintiffs

and other, similarly situated property owners and/or companies, as more fully described

hereinbefore above.

56.    Furthermore, Plaintiffs believe, and therefore aver, that Defendant Wells, in his capacity

as commissioner for Defendant Township, intentionally interfered with the issuance of

demolition and/or building permits to Plaintiff Company a direct and proximate result of

Defendant Wells’ animosity toward Plaintiff T. Cassidy and/or Plaintiff T. Cassidy’s disability,

as more fully described hereinbefore above.

57.    In his capacity as commissioner, Defendant Wells purported to act as a decision-maker

for Defendant Township.

58.    The actions of Defendant Wells were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiffs, thereby subjecting Defendant Wells to punitive

damages.

59.    As a direct and proximate result of the Defendants’ actions, and each of them, Plaintiffs

suffered the following injuries and damages:

       a.       violation of Plaintiffs’ constitutional rights under the Fourteenth
                Amendment to the Constitution of the United States to enjoy the equal
                protection of the law;

       b.       emotional distress;

       c.       severe economic damages; and



                                                 9
        Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 10 of 17




       d.        other serious injuries and damages which may become apparent throughout
                 this litigation.

       WHEREFORE, Plaintiffs demand compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against Defendant Wells; and such

other relief, including injunctive and/or declaratory relief, as this Court may deem proper.

                                                                      JURY TRIAL DEMANDED

                                            COUNT II:

                           PLAINTIFF T. CASSIDY v. DEFENDANTS

                 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

                                             TITLE II

60.    Plaintiffs incorporate by reference Paragraphs 1 through 59 as though fully set forth at

length herein.

61.    The Americans with Disabilities Act, 42 U.S.C.S. § 12131 et seq., provides disabled

individuals redress for discrimination by a public entity, which includes state or local

governments.

62.    Pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C.S. § 12131 et seq.,

Plaintiff T. Cassidy had the right to all services, programs, and activities provided or made

available by Defendant Township, including access to permits issued by local governments such

as Defendant Township.

63.    Plaintiff has a permanent physical disability under the ADA, as more fully described

hereinbefore above.




                                                 10
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 11 of 17




64.    As more fully described hereinbefore above, Defendant Township and/or Wells did not

issue demolition and/or building permits to Defendant Company for a significant amount of time.

65.    For the reasons stated hereinbefore above, Plaintiffs believe, and therefore aver, that

Plaintiff Company was denied access to demolition and/or building permits by Defendant

Township and/or Defendant Wells, in his capacity as commissioner for Defendant Township, for

a significant amount of time as a direct and proximate result of Plaintiff T. Cassidy’s disability.

66.    Furthermore, Plaintiffs believe, and therefore aver, that Defendant Wells, in his capacity

as commissioner for Defendant Township, intentionally interfered with the issuance of

demolition and building permits to Plaintiff Company as a direct and proximate result of

Defendant Wells’ animosity toward Plaintiff T. Cassidy and/or Plaintiff T. Cassidy’s disability,

as more fully described hereinbefore above.

67.    In his capacity as commissioner, Defendant Wells purported to act as a decision-maker

for Defendant Township.

68.    The actions of Defendant Wells were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiffs, thereby subjecting Defendant Wells to punitive

damages.

69.    As a direct and proximate result of the Defendants’ actions, and each of them, Plaintiffs

suffered the following injuries and damages:

       a.      violation of Plaintiff’s rights under the ADA;

       b.      emotional distress;

       c.      severe economic damages; and

       d.      other serious injuries and damages which may become apparent throughout
               this litigation.




                                                 11
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 12 of 17




       WHEREFORE, Plaintiff T. Cassidy demand compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against Defendant Wells; and such

other relief, including injunctive and/or declaratory relief, as this Court may deem proper.

                                                                       JURY TRIAL DEMANDED

                                            COUNT III:

                          PLAINTIFF H. CASSIDY v. DEFENDANTS

                 V VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
                                        SPECIFICALL
                      Y, 42 U.S.C. §1983 AND THE FIRST AMENDMENT
                          TO THE UNITED STATES CONSTITUTION

                                          RETALIATION

70.    Plaintiffs incorporate by reference Paragraphs 1 through 69 as though fully set forth at

length herein.

71.    Plaintiff H. Cassidy claims damages for the injuries set forth herein under 42 U.S.C.

§1983 against Defendants for violations of her constitutional rights under color of law.

72.    At all times relevant hereto, pursuant to the First Amendment to the United States

Constitution, Plaintiff H. Cassidy had a constitutional right to be free from retaliation based on

her familial association with Plaintiff T. Cassidy.

73.    As more fully described hereinbefore above, Defendant Township and/or Wells did not

issue demolition and building permits to Defendant Company for a significant amount of time.

74.    Plaintiffs believe, and therefore aver, that demolition and/or building permits were not

timely issued for Plaintiff H. Cassidy’s property by Defendant Township and/or Defendant Wells

in retaliation for Plaintiff H. Cassidy’s familial association with Plaintiff T. Cassidy.

                                                  12
        Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 13 of 17




75.    In his capacity as commissioner, Defendant Wells purported to act as a decision-maker

for Defendant Township.

76.    The actions of Defendant Wells were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiffs, thereby subjecting Defendant Wells to punitive

damages.

77.    As a direct and proximate result of the Defendants’ actions, and each of them, Plaintiff

suffered the following injuries and damages:

       a.      violation of Plaintiff’s constitutional rights under the First Amendment to
               the Constitution of the United States;

       b.      emotional distress;

       c.      severe economic damages; and

       d.      other serious injuries and damages which may become apparent throughout
               this litigation.

       WHEREFORE, Plaintiff H. Cassidy demand compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against Defendant Wells; and such

other relief, including injunctive and/or declaratory relief, as this Court may deem proper.

                                                                      JURY TRIAL DEMANDED




                                                13
        Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 14 of 17




                                           COUNT IV:

            PLAINTIFFS COMPANY and H. CASSIDY v. DEFENDANT WELLS

                        VIOLATION OF PLAINTIFFS’ RIGHTS UNDER
                             PENNSYLVANIA COMMON LAW

                             INTENTIONAL INTERFENCE WITH A
                                 BUSINESS RELATIONSHIP

78.    Plaintiffs incorporate by reference Paragraphs 1 through 77 as though fully set forth at

length herein.

79.    As more fully described hereinbefore above, Plaintiff Company and Plaintiff H. Cassidy

entered into a business relationship in which Plaintiff Company was contracted to demolish the

remaining structure and build their residence on Plaintiff H. Cassidy’s property.

80.    Defendant Wells was aware of the business relationship between Plaintiff Company and

Plaintiff H. Cassidy.

81.    As more fully described hereinbefore above, Defendant Wells intentionally interfered

with the issuance of demolition and building permits to Plaintiff Company.

82.    Plaintiffs believe, and therefore aver, that Defendant Wells’ took these actions, as more

fully described hereinbefore above, in order to intentionally interfere with Plaintiff Company and

Plaintiff H. Cassidy’s business relationship.

83.    As a direct and proximate result of the actions of Defendant Wells, as more fully

described hereinbefore above, Plaintiffs were unable to build a new residence on the property in

2018 and suffered significant financial losses.

84.    As a direct and proximate result of the Defendant Wells’ actions, and each of them,

Plaintiffs suffered the following injuries and damages:

       a.        violation of Plaintiffs’ rights under Pennsylvania Common Law.



                                                  14
         Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 15 of 17




       b.        emotional distress;

       c.        severe economic damages; and

       d.        other serious injuries and damages which may become apparent throughout
                 this litigation.

       WHEREFORE, Plaintiffs Company and H. Cassidy demand compensatory general

damages against Defendant Wells in the amount proven at trial; compensatory special damages;

costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as

permitted by law; and such other relief, including injunctive and/or declaratory relief, as this

Court may deem proper.

                                              JURY TRIAL DEMANDED

                                            COUNT V:

                        PLAINTIFF COMPANY v. DEFENDANT WELLS

                        VIOLATION OF PLAINTIFF’S RIGHTS UNDER
                             PENNSYLVANIA COMMON LAW

                             INTENTIONAL INTERFENCE WITH A
                                 BUSINESS RELATIONSHIP

85.    Plaintiffs incorporate by reference Paragraphs 1 through 84 as though fully set forth at

length herein.

86.    As more fully described hereinbefore above, Plaintiff Company entered into several

business relationships in order to build a residence on Plaintiff H. Cassidy’s property.

87.    Defendant Wells was aware of these business relationships, as Plaintiff T. Cassidy, in his

capacity as owner of Plaintiff Company, communicated this information to several of Defendant

Township’s employees.

88.    As more fully described hereinbefore above, Defendant Wells intentionally interfered

with the issuance of demolition and construction permits to Plaintiff Company.

                                                 15
           Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 16 of 17




89.       Plaintiffs believe, and therefore aver, that Defendant Wells’ took these actions, as more

fully described hereinbefore above, in order to intentionally interfere with Plaintiff Company’s

business relationships, as more fully described hereinbefore above.

90.       As a direct and proximate result of the actions of Defendant Wells, as more fully

described hereinbefore above, Plaintiffs were unable to construct a new home on the property in

2018 and suffered significant financial losses.

91.       As a direct and proximate result of the Defendant Wells’ actions, and each of them,

Plaintiff Company suffered the following injuries and damages:

          a.     violation of Plaintiff’s rights under Pennsylvania Common Law.

          b.     emotional distress;

          c.     severe economic damages; and

          d.     other serious injuries and damages which may become apparent throughout
                 this litigation.

          WHEREFORE, Plaintiff Company demands compensatory general damages against

Defendant Wells in the amount proven at trial; compensatory special damages; costs of suit;

reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by

law; and such other relief, including injunctive and/or declaratory relief, as this Court may deem

proper.

                                                JURY TRIAL DEMANDED




                                                  16
       Case 2:20-cv-00744-WSS Document 1 Filed 05/20/20 Page 17 of 17




                                   Respectfully submitted,

                                   LAW OFFICES OF JOEL SANSONE

                                   s/ Joel S. Sansone
                                   Joel S. Sansone, Esquire
                                   PA ID No. 41008
                                   Massimo A. Terzigni, Esquire
                                   PA ID No. 317165
                                   Elizabeth A. Tuttle, Esquire
                                   PA ID No. 322888
                                   Counsel for Plaintiff

                                   Two Gateway Center, Suite 1290
                                   603 Stanwix Street
                                   Pittsburgh, Pennsylvania 15222
                                   412.281.9194


Dated: May 20, 2020




                                     17
